J-A01024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    WELLS FARGO BANK N.A.                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CAROLINA B. HARRIS                         :
                                               :
                       Appellant               :   No. 112 EDA 2020

               Appeal from the Order Dated November 27, 2019
       In the Court of Common Pleas of Delaware County Civil Division at
                          No(s): CV-2018-001337


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY OLSON, J.:                           FILED: APRIL 19, 2021

        Appellant, Carolina B. Harris, appeals from an order entered on

November 7, 2019 in the Civil Division of the Court of Common Pleas of

Delaware County which granted summary judgment in favor of Wells Fargo

Bank, N.A. (Wells Fargo) in this mortgage foreclosure action. Upon review,

the record confirms that Appellant failed to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), despite the trial

court’s order to do so. For this reason, and because Appellant’s submission to

this Court does not comply with our appellate rules, we conclude that

Appellant has waived appellate review and that her appeal is subject to

dismissal. Accordingly, Appellant is not entitled to relief.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01024-21



      On October 3, 2003, Appellant executed a note in favor of Wells Fargo

Home Mortgage, Inc. and secured it with a mortgage on her Delaware County

property. Wells Fargo Home Mortgage, Inc. was subsequently merged into

Wells Fargo on May 4, 2004.        Appellant entered into a loan modification

agreement with Wells Fargo on August 1, 2010.

      The trial court summarized the ensuing procedural history of this case

as follows.

      After Appellant’s loan went into default in August 2017, Wells
      Fargo filed a complaint in mortgage foreclosure on February 20,
      2018. In response, Appellant filed a “counter claim of wrongful
      mortgage foreclosure action” on April 18, 2018. Thereafter, on
      May 25, 2018, Appellant filed a “praecipe to, answer to a motion
      to counter claim of wrongful mortgage foreclosure action[;] and a
      request for ex parte hearing to determine [ownership] of the
      property.” Wells Fargo filed preliminary objections to Appellant’s
      counterclaim on June 1, 2018. The trial court sustained Wells
      Fargo’s preliminary objections on July 18, 2018. Wells Fargo then
      filed a reply to new matter on September 7, 2018. Next, Appellant
      filed a “response of wrongful mortgage foreclosure” on September
      21, 2018, which the trial court struck on January 18, 2019. In the
      meantime, Appellant filed an answer on October 29, 2018. The
      trial court treated this filing as an amendment to Appellant’s initial
      responsive pleading. On February 25, 2019, Wells Fargo replied
      to Appellant’s amended answer and new matter.

      At the close of discovery, Wells Fargo filed a motion for summary
      judgment on October 24, 2019. Appellant answered the motion
      on November 25, 2019.         The trial court entered summary
      judgment in favor of Wells Fargo on December 2, 2019. Judgment
      in the amount of $137,757.14 was entered on December 3, 2019.
      On December 4, 2019, Appellant moved for reconsideration of the
      order granting summary judgment.           The trial court denied
      reconsideration on December 10, 2019. Appellant filed a notice
      of appeal on December 20, 2019.




                                      -2-
J-A01024-21


      On December 26, 2019, Appellant filed a suggestion of bankruptcy
      with the Office of Judicial Support. Because the court was
      unaware of this filing, it entered an order directing Appellant to
      file a concise statement of errors complained of on appeal
      pursuant to Pa.R.A.P. 1925(b) on January 10, 2020. The court
      stayed its Rule 1925(b) order on January 17, 2020 once it learned
      of Appellant’s bankruptcy filing.

      On February 24, 2020, Wells Fargo informed the trial court that
      Appellant’s suggestion of bankruptcy had been discharged.
      Accordingly, the court, on March 2, 2020, reinstated its order
      directing Appellant to file a concise statement within 21 days.
      Therefore, Appellant’s concise statement was due on or before
      Monday, March 23, 2020.

      By order dated April 15, 2020, and filed with the Office of Judicial
      Support on April 20, 2020, this Court directed the trial court to
      transfer the record in this matter within 30 days as Appellant’s
      bankruptcy stay was vacated. As of April 27, 2020, Appellant had
      not filed a concise statement of the errors she intended to litigate
      in the context of this appeal.

Trial Court Opinion, 4/27/20, at 1-4 (cleaned up; footnote omitted).

      After careful review of the certified record, the submissions of the

parties, and the opinion of the trial court, we conclude that Appellant has

waived appellate review of all claims in view of her failure to file a concise

statement as ordered by the trial court. See Pa.R.A.P. 1925(b)(4)(vii) (issues

not raised in accordance with appellate rules are waived).           Moreover,

Appellant’s submission to this Court consists only of a random collection of

documents attached to a cover page; it contains no distinct topical headings,

no developed legal argumentation, and no citation to pertinent precedent. As

such, Appellant’s filing is wholly noncompliant with our briefing rules. See

Pa.R.A.P. 2111 (brief of appellant).    Since Appellant’s submission fails to


                                     -3-
J-A01024-21


properly raise and develop issues for our consideration, it has substantially

impaired our ability to undertake appellate review. Because Appellant has not

preserved any claims for appellate review, and because her brief is fatally

deficient, we are constrained to conclude that Appellant’s appeal is subject to

dismissal. See Pa.R.A.P. 2101 (appeal may be dismissed or quashed where

briefing defects are substantial).

      Appeal dismissed. Jurisdiction relinquished.

      Judge Strassburger did not participate in the consideration or decision

of this case.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/21




                                     -4-